833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert POGHEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-3125.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1987.

Before ENGEL, MERRITT and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This federal prisoner, represented by counsel, appeals the district court's judgment denying his motion to vacate his sentence filed pursuant to 28 U.S.C. Sec. 2255.  Upon consideration of the record and briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner sought to attack his convictions of three counts of firearms possession obtained upon his plea of guilty.  He maintained that his plea was constitutionally defective because he received ineffective assistance of counsel and because the record lacked a factual basis for the guilty plea in violation of Fed.R.Crim.P. 11(f).


3
Upon review, we affirm the judgment of the district court for the reasons set forth in the memorandum and order of January 28, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.